Citation Nr: 0109317	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for residuals of a left 
navicular fracture, currently assigned a 10 percent 
evaluation.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
November 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an July 1999 rating decision by the 
San Juan, Commonwealth of Puerto Rico, Regional Office (RO), 
which, in part, increased an evaluation for residuals of a 
left navicular fracture from noncompensable to 10 percent, 
effective February 24, 1999.  Although in response to 
appellant's March 2000 written request for a hearing before 
the Board in Washington, D.C., he was notified in writing in 
January 2001 that such hearing was scheduled for March 2001, 
he failed to report for it.  


FINDINGS OF FACT

1.  The appellant's residuals of a left navicular fracture 
(minor upper extremity) are manifested primarily by no more 
than moderate painful wrist motion on extension and 
tenderness over the dorsum of that hand.  The recent clinical 
evidence reveals no more than moderately restricted ranges of 
wrist motion.

2.  There is recent radiographic evidence of nonunion at the 
carpal navicular fracture site with post-traumatic arthritic 
changes.  Edema, instability, weakness, guarding of movement, 
or ankylosis of the left wrist has not been clinically shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left navicular fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5010, 5215 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain relevant medical 
records and provide medical examination and opinion when such 
examination and opinion are necessary to make a decision on 
the claim.  After reviewing the record, the Board is 
satisfied that all relevant facts with respect to said left 
wrist disability rating claim have been properly developed.  
No useful purpose would be served by remanding said issue 
with directions to provide further assistance to the 
appellant.  A comprehensive medical history and detailed 
findings regarding his service-connected disability on appeal 
over the years are documented in the medical evidence.  

Additionally, a VA orthopedic examination was conducted in 
May 1999 and additional private and VA medical records were 
obtained.  Said examination is, in totality, sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected left wrist disability at 
issue, and provides a clear picture of all relevant symptoms 
and findings.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disability in issue than that 
shown in said VA examination.  Thus, the Board concludes that 
the duty to assist the appellant as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left wrist 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Appellant contends, in essence, that the service-connected 
residuals of a left navicular fracture are of such severity 
as to warrant a higher rating.  The evidentiary record 
reveals that appellant is right-handed.  See, e.g., a May 
1999 VA examination report.  The RO has assigned a 10 percent 
evaluation for the residuals of a left navicular fracture 
under Diagnostic Code 5010.  Under Diagnostic Code 5010, 
arthritis, due to trauma, substantiated by x-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003, 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Code 5003 additionally provides that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  

Under Diagnostic Code 5215, limitation of dorsiflexion of 
either wrist to less than 15 degrees or palmar flexion 
limited in line with the forearm may be assigned a maximum 10 
percent evaluation.  

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist.  
Ankylosis is considered favorable when the joint is fixed in 
20 to 30 degrees of dorsiflexion.  A 30 percent evaluation 
may be assigned for ankylosis other than favorable, 
unfavorable, or extremely unfavorable ankylosis.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the minor wrist.  Ankylosis is considered unfavorable when 
the joint is fixed in any degree of palmar flexion, or with 
ulnar or radial deviation.  Extremely unfavorable ankylosis 
will be rated as loss of use of the hand under Diagnostic 
Code 5125.

The appellant's service medical records reflect that in April 
1976, he sustained a left wrist carpal navicular fracture, 
which was casted.  In August 1976, he apparently refractured 
it and another cast was applied.  X-rays in September 1976 
indicated that although a lucency line at the fracture site 
was apparent, there were trabeculae across the fracture site 
suggesting early union of that fracture.  On April 1978 VA 
examination, his complaints included left wrist pain and 
restricted motion.  Clinically, there was slight tenderness 
over the dorsum of that wrist.  Left wrist dorsiflexion was 
to 40 degrees and palmar flexion was to 70 degrees.  X-rays 
revealed an old left navicular fracture.  On March 1979 
examination, essentially similar complaints and findings were 
noted.  It was reported that he had been employed since 
February 1978 as an employment applicant interviewer and had 
previously been an automobile repairman.  

Subsequent records indicate that appellant was reportedly a 
government employee and an Air National Guard pilot in the 
1980's to early 1990's; and that in the early 1990's, he was 
incarcerated for a federal criminal offense conviction 
involving a willful misrepresentation on an application for 
federal employment.  Clinical records dated during and 
subsequent to his incarceration primarily pertain to 
treatment for an unrelated mental condition.

On May 1999 VA orthopedic examination, appellant's complaints 
included mild left wrist pain and aggravation of that 
disability by carrying objects or using wrenches.  He was 
unemployed.  It was indicated that he had not received any 
treatment for that wrist during the past year; had not 
undergone any wrist surgery; and was on no pain medication 
for that condition.  Clinically, left wrist dorsiflexion 
(extension) was to 40 degrees and palmar flexion was to 55 
degrees, with painful motion in the last degree of movement.  
Normal ranges of wrist motion include 70 degrees' 
dorsiflexion and 80 degrees' palmar flexion.  See 38 C.F.R. 
§ 4.71, Plate I.  The examiner indicated that range of motion 
or joint function was not additionally limited by pain, 
fatigue, weakness, or lack of endurance on repetitive use or 
during flare-ups.  Significantly, the examiner stated that 
there was no edema, instability, weakness, guarding of 
movement, abnormal movement, or ankylosis of the left wrist; 
and that there was only moderate objective evidence of 
painful motion in extension of that wrist.  Although there 
was a bony deformity palpated over the dorsum of the left 
hand at the navicular bone, this was described as only 
moderately tender.  X-rays revealed evidence of nonunion at 
the left carpal navicular fracture site with post-traumatic 
arthritic changes.  

VA outpatient treatment records indicate that in early 2000, 
appellant's complaints included left wrist pain and analgesic 
medication was prescribed.  

Thus, since on May 1999 VA orthopedic examination, the 
overall ranges of left wrist motion recorded on that 
examination were no more than moderately restricted, 
ankylosis of the wrist was not clinically shown, and the left 
wrist disability was clinically described as moderately 
tender with moderately painful motion, an evaluation in 
excess of the currently assigned 10 percent for the service-
connected residuals of a left navicular fracture would not be 
warranted under Diagnostic Code 5214 or 5215.  It is 
reiterated that, in the absence of ankylosis of that wrist, 
appellant is currently receiving the maximum 10 percent 
evaluation assignable under Code 5215.  

The Board has also considered the potential applicability of 
other diagnostic codes in rating the service-connected 
residuals of a left navicular fracture.  However, although 
wrist disabilities involving impairment of the ulna or radius 
bones or involving limitation of pronation/supination may be 
evaluated under Diagnostic Codes 5211-5213, appellant's 
service-connected injury was a fracture of the navicular 
bone, not an injury to the ulna or radius; and limitation of 
pronation/supination has neither been complained of nor 
clinically shown.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  However, the service-
connected residuals of a left navicular fracture, involving 
appellant's minor upper extremity, have not been shown to 
result in any serious functional limitations and are 
adequately compensated for by the currently assigned 10 
percent evaluation.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the service-
connected left wrist disability presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for said disability, nor has it markedly 
interfered with employment.  The benefit-of-the-doubt 
doctrine is inapplicable, since the preponderance of the 
evidence is against allowance of this disability rating issue 
on appeal, for the aforestated reasons.  38 C.F.R. § 3.102 
(2000).  


ORDER

An increased rating for residuals of a left navicular 
fracture is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

